RESCRIPT.
This is a petition in equity in the nature of quo warranto
to determine the title of the petitioner, Ernest E. Dupre, and the respondent, Paul St. Jacques, to the office of alderman of the Fifth Ward in the City of Woonsocket and of the petitioners, Valmore A. Belanger and Emile A. Pepin, and of the respondents, Alfred Farley and Joseph G. Picard, as members of the common council from said Fifth Ward.
After a full hearing and due consideration of the questions raised by the petition, the court finds that neither the respondents nor the petitioners are entitled to said offices as a result of the election held in said ward on the fourth day of November, 1930.
The reasons for this finding are that the nomination paper filed in behalf of said St. Jacques, Farley and Picard was not properly signed by the required number of voters qualified to sign such nomination paper, and that said Dupre, Belanger and Pepin did not obtain a plurality of the votes cast at said election held in said ward on the fourth day of November, 1930. These reasons will be amplified in an opinion to be filed later.
There must be a new election in said fifth ward for said offices of alderman and two councilmen and the same is hereby ordered to be held in said ward on the 27th day of January, 1931, in accordance with law.
The names of candidates for alderman and two councilmen to be printed on the official ballot shall be the same as were printed on the ballot at the election held on the 4th day of November, 1930, with the exception of the names of the candidates attempted to be placed in nomination by the nomination-paper, which has been declared invalid, and the name of Norbert A. Pinault whose election as councilman is not questioned. *Page 190 
Voters desiring to vote for any persons not on said ballot may write the names of such persons on the ballot as authorized by Section 42, Chapter 11, General Laws, 1923.